Citation Nr: 1706191	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability rating for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective September 1, 2015, was proper.

2.  Entitlement to an increased evaluation for PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the left lower leg.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the left upper thigh.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel wound of the right upper thigh.

6.  Entitlement to an evaluation in excess of 20 percent for residuals of shrapnel wound with scar formation and loss of tissue over the right posterolateral calf.

7.  Entitlement to an evaluation in excess of 30 percent for posttraumatic migraine headaches.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2015, the appeal was remanded by the Board for initial consideration of new evidence by the agency of original jurisdiction (AOJ).  Since the Board's remand, the two issues pertaining to the evaluation of PTSD were perfected to the Board and merged with this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Further development of this appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).

In a March 2016 VA Form 9, the Veteran wrote that VA has not obtained his records from the Social Security Administration (SSA).  Upon review of the claims file, the Board notes that this is the first indication that the Veteran is in receipt of SSA benefits; it is unclear whether these benefits pertain to disability compensation and, if so, for what disabilities.  In light of this information, the Board finds that there may be SSA records potentially relevant to the increased rating claims on appeal.  Remand is required so that all related SSA records may be obtained.          38 U.S.C.A. § 5103A(c)(1)(C); 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from the Social Security Administration any records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented in the claims file.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




